524 Pa. 591 (1990)
574 A.2d 603
W & L SALES CO., INC., and PMA Insurance Company, Appellants,
v.
WORKMEN'S COMPENSATION APPEAL BOARD and Toby L. Drake.
Supreme Court of Pennsylvania.
Argued May 10, 1990.
Decided May 23, 1990.
Dennis J. Bonetti, Harrisburg, for appellants.
Gerard M. Mackarevich, Ira H. Weinstock, Ronald L. Calhoon, Harrisburg, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Order affirmed.
FLAHERTY, McDERMOTT and PAPADAKOS, JJ., dissent.